PER CURIAM.
United States Scaffold and Ladder Association, defendant below, appeals an adverse final judgment. We reverse.
Appellee Scaffolds of Florida, Inc., plaintiff below, brought suit for damages under subsection 626.901(4), Florida Statutes (1985). At trial plaintiff showed that the now-defunct insurer was not authorized to transact insurance business in Florida. However, the first sentence of subsection 626.901(1), on which plaintiff relies, requires a showing that the insurer was “not then authorized to transact such insurance in this state, or in any other state,....” Id. (emphasis added).* We must interpret the statute in accordance with its clear and unambiguous terms. See A.R. Douglass, Inc. v. McRainey, 102 Fla. 1141, 1144, 137 So. 157, 159 (1931). As there was no showing of absence of authority of the insurer to transact insurance business in other states, the final judgment must be reversed and the cause remanded with directions to enter judgment for defendant.
Reversed.

The phrase "or in any other state” was since deleted by chapter 90-363, section 153, Laws of Florida.